Opinion by
Mr. Chief Justice McBride.
The plaintiff in the action against him in the justice’s court interposed the same defense'that he has here, and was defeated. He then brought this suit in the Circuit Court, which, after seeing the witnesses and hearing their testimony, again found against him. After a careful perusal of the testimony and a comparison of plaintiff’s own testimony with the reckless statements made in his complaint, we are disposed to credit defendant’s statements as to the real contract between the parties and as to plaintiff’s failure to give satisfaction. Taking this view of the facts, plaintiff has no case, either in law or in equity, and the decree of the Circuit Court is affirmed. Affirmed.
Mr. Justice Moore, Mr. Justice Burnett and Mr. Justice Ramsey concur.